2018 WI 27

                  SUPREME COURT           OF    WISCONSIN
CASE NO.:               2016AP983
COMPLETE TITLE:         Robert H. Shugarts, II and Judith Lynn Shugarts,
                                  Plaintiffs-Appellants-Petitioners,
                             v.
                        Dennis M. Mohr, Progressive Casualty Insurance
                        Company/Artisan and Truckers Casualty Company
                        and Wisconsin Municipal Mutual Insurance
                        Company,
                                  Defendants,
                        Allstate Property and Casualty Insurance
                        Company,
                                  Defendant-Respondent.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 375 Wis. 2d 225, 894 N.W.2d 443
                               PDC No: 2017 WI App 27 - Published

OPINION FILED:          April 5, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          January 9, 2018

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Eau Claire
   JUDGE:               Michael A. Schumacher

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For        the   plaintiffs-appellants-petitioners,   there    were
briefs filed and an oral argument by Harry R. Hertel and Hertel
Law Offices, S.C., Eau Claire.


       For the defendant-respondent, there was a brief filed by
Leah M. Cameron, John M. Swietlik, Jr., and Kasdorf, Lewis &
Swietlik, S.C., Milwaukee.          There was an oral argument by John
M. Swietlik, Jr.
    An amicus curiae brief was filed on behalf of Wisconsin
Association   for    Justice    by    Edward     E.   Robinson       and    Cannon   &
Dunphy, S.C., Brookfield, with whom on the brief were William C.
Gleisner,   III   and   Law    Offices      of   William     C.     Gleisner,    III,
Brookfield,    and   Lynn     R.     Laufenberg,      Mark     L.    Thomsen,    and
Gingras,    Cates,   Luebke,    S.C.,       Waukesha.        There    was   an   oral
argument by Edward E. Robinson.




                                        2
                                                                   2018 WI 27
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2016AP983
(L.C. No.   2013CV377)

STATE OF WISCONSIN                       :            IN SUPREME COURT

Robert H. Shugarts, II and Judith Lynn
Shugarts,

            Plaintiffs-Appellants-Petitioners,

      v.

Dennis M. Mohr, Progressive Casualty Insurance
                                                                FILED
Company/Artisan and Truckers Casualty Company
and Wisconsin Municipal Mutual Insurance                    APR 5, 2018
Company,
                                                              Sheila T. Reiff
                                                           Clerk of Supreme Court
            Defendants,

Allstate Property and Casualty Insurance
Company,

            Defendant-Respondent.




      REVIEW of a decision of the Court of Appeals.             Reversed and

cause remanded.



      ¶1    ANN WALSH BRADLEY, J.     The petitioners, Robert and

Judith Shugarts, seek review of a published court of appeals

decision affirming the circuit court's grant of summary judgment
                                                                   No.   2016AP983



to the Shugarts' underinsured motorist (UIM) carrier.1                       They

contend that the court of appeals erred in concluding that they

failed    to     provide    Allstate     Property      and   Casualty    Company

(Allstate) with timely notice of their UIM claim and that they

failed to rebut the presumption that Allstate was prejudiced by

the untimely notice.

     ¶2     Specifically, the Shugarts assert that the court of

appeals mistakenly interpreted the UIM policy's "proof of claim"

provision as a "notice of accident" provision.                     The Shugarts

submit    that    instead    it   is    the   tender    of   the   tortfeasor's

underlying policy limits, not the accident itself, that triggers

the notice provision in the UIM policy.             They further argue that

if the proof of claim was not timely filed, then Allstate was

not prejudiced by the untimely notice.

     ¶3     We conclude that the operative event triggering the

notice requirement in the Shugarts' UIM policy is the tender of

the tortfeasor's underlying policy limit.                We further conclude

that Wis. Stat. § 631.81(1) (2009-10)2 does not apply to the UIM
policy provision at issue.             Consequently, we determine that the

Shugarts provided Allstate with timely proof of their UIM claim

as required by the policy language.              Because we determine that



     1
       Shugarts v. Mohr, 2017 WI App 27, 375 Wis. 2d 225, 894
N.W.2d 443 (affirming order of circuit court for Eau Claire
County, Michael A. Schumacher, Judge).
     2
       All subsequent references to the Wisconsin Statutes are to
the 2009-10 version unless otherwise indicated.


                                         2
                                                                               No.    2016AP983



the   Shugarts'     proof    of    claim    was       timely      filed,       we    need    not

address whether Allstate was prejudiced.

      ¶4    Accordingly,       we    reverse          the    court      of     appeals      and

remand to the circuit court for further proceedings.

                                            I

      ¶5    Robert Shugarts was employed as a deputy sheriff in

Eau Claire County.          While on duty on October 11, 2010, he was

involved in the pursuit of Dennis Mohr (Mohr), a suspect in a

hit-and-run accident.             Robert was severely injured when Mohr's

vehicle struck his squad car.

      ¶6    Mohr's      vehicle     was    insured          by   Progressive          Casualty

Insurance Company (Progressive).                The squad car was owned by Eau

Claire County and was insured under a policy issued by Wisconsin

Municipal Mutual Insurance Company (WMMIC), which included UIM

coverage.         The    Shugarts         possessed         a    personal           automobile

insurance   policy       through     Allstate,         which          also   included       UIM

coverage.

      ¶7    In November of 2011, the Shugarts hired an attorney
who sent notice of retainer to Progressive.                           It denied coverage

in January of 2012, basing the denial on the assertion that

Mohr's striking of the squad car was an intentional act and thus

not covered under its policy.

      ¶8    The     Shugarts       proposed       a    $600,000         settlement          with

Progressive    in    April    of    2013.       In     May       of    2013,    Progressive

turned down the offer, persisting in its assertion that the

intentional act exclusion in Mohr's policy served as a defense
to coverage.
                                            3
                                                                        No.   2016AP983



     ¶9    After Progressive rejected their offer, the Shugarts

filed this lawsuit in June of 2013.                     Progressive continued to

deny coverage, but offered to settle the case for $10,000.                            It

also provided the Shugarts with a declarations page from Mohr's

policy indicating that it contained a bodily injury liability

limit of $50,000 per person.

     ¶10   In    July    of    2014,        the      Shugarts   filed    an   amended

complaint,   adding      Eau   Claire        County's     insurer,      WMMIC,   as    a

defendant.      The Shugarts alleged that WMMIC was liable for UIM

coverage "arising out of the operation of" his squad car.3

     ¶11   Subsequently, on October 13, 2014, Progressive changed

its position on coverage.           It offered to pay the Shugarts the

policy limit of $50,000 if WMMIC waived any subrogation claim.

On October 28, 2014, the Shugarts sent a notice of retainer to

Allstate, advising that counsel had been retained "with regard

to   injuries    he     sustained      in       an    automobile   accident      which

occurred on October 11, 2010."

     ¶12   After additional correspondence between the Shugarts'
attorneys and Allstate, on February 9, 2015, the Shugarts sent


     3
       WMMIC moved to dismiss, and later for summary judgment.
The circuit court granted summary judgment to WMMIC.        The
Shugarts' notice of appeal initially purported to challenge the
circuit court's grants of summary judgment to both Allstate and
WMMIC.    However, before the court of appeals the Shugarts
voluntarily dismissed that portion of the appeal pertaining to
WMMIC.     Shugarts v. Mohr, 2017 WI App 27, ¶8 n.2, 375
Wis. 2d 225, 894 N.W.2d 443.   Accordingly, the Shugarts do not
raise any argument related to the summary judgment in favor of
WMMIC before this court.


                                            4
                                                    No.   2016AP983



Allstate a notice pursuant to Vogt v. Schroeder, 129 Wis. 2d 3,

383 N.W.2d 876 (1986).4   The notice stated that Progressive had

offered to settle the Shugarts' claim for the policy limit of

$50,000.   Further, the notice explained that "[i]n evaluating

Mr. Shugarts' injuries, we believe that Mr. Shugarts' claim is

well in excess of the policy limits afforded by Progressive

Insurance."




    4
       In Vogt, we concluded that a UIM insurer "has the right of
subrogation against the tortfeasor and his insurer to the extent
that   the   underinsurer   has   paid  benefits   to   its   own
insured . . . prior to the release of the tortfeasor . . . and
his insurance company[.]" Vogt v. Schroeder, 129 Wis. 2d 3, 17,
383 N.W.2d 876 (1986). Stated differently, the UIM insurer has
a right of subrogation "as long as it substitutes its funds for
those proffered by the tortfeasor's insurer."           Pitts v.
Revocable Trust of Knueppel, 2005 WI 95, ¶35, 282 Wis. 2d 550,
698 N.W.2d 761 (citing Vogt, 129 Wis. 2d at 17-19). If the UIM
insurer simply consents to the settlement, it forfeits its
subrogation right.    Pitts, 282 Wis. 2d 550, ¶35 (citing Vogt,
129 Wis. 2d at 20-21).

     Further, in Vogt we adopted a procedure to allow a UIM
insurer to intervene in the settlement process.       Pitts, 282
Wis. 2d 550, ¶38.   Namely, a UIM insurer is entitled to notice
of a tentative settlement agreement and a period of time in
which to assess the case. This allows the UIM insurer to decide
whether to substitute its payment to the insured in an amount
equal to the tentative settlement, thereby preserving its
subrogation rights, or acquiescing in the settlement. Vogt, 129
Wis. 2d at 20-21.    "In effect, this procedure gives to the
plaintiff's underinsurer the option of rejecting the settlement
offer to prevent the release of the tortfeasor and thus protect
its right of subrogation, but it may not thwart the right of its
own insured to receive some payment, either the amount of the
insured's underinsurance claim or the amount offered in
settlement." Id. at 21.


                                5
                                                                              No.   2016AP983



    ¶13      The Shugarts filed an additional amended complaint in

March   of    2015,       adding    Allstate     as    a    defendant.              Allstate

answered the complaint raising untimeliness as an affirmative

defense.     It stated that "[t]here is no coverage available to

the plaintiffs under the Allstate policy given the failure of

the plaintiffs to provide timely notice of their intention to

make a claim as a result of the subject accident as required

under the Allstate policy."

    ¶14      Allstate moved for summary judgment.                        It argued that

the Shugarts "did not provide timely notice to Allstate of the

October    11,     2010    motor    vehicle     accident         as    required      by   the

Allstate policy."

    ¶15      The    circuit        court    granted        Allstate's          motion     for

summary judgment.           Specifically, it stated that it considered

the notice untimely regardless of the governing policy provision

or statute:

    So I am going to find, as a matter of law, that the
    plaintiff failed to provide timely notice to Allstate
    of the accident and I think that's true whether the
    notice requirement comes under the liability section
    of the policy, the UIM section of the policy or the
    statutory provisions.      All of them use similar
    language . . . I   have  to   conclude   that  it  was
    reasonably possible for Mr. Shugarts to provide notice
    to Allstate sometime shortly after the accident.
Further,     the    circuit    court       concluded       that       the     Shugarts    had

failed to rebut the presumption that Allstate was prejudiced by

the untimely notice.

    ¶16      The    Shugarts       appealed,     and       the        court    of    appeals
affirmed the circuit court's grant of summary judgment.                                   The

                                            6
                                                                  No.    2016AP983



court   of   appeals     concluded     that   "Shugarts     was   required      to

provide Allstate with proof of his UIM claim as soon as possible

after the incident giving rise to the claim."              Shugarts v. Mohr,

2017 WI App 27, ¶24, 375 Wis. 2d 225, 894 N.W.2d 443.                   "[I]t was

possible for Shugarts to provide proof of claim in January 2012,

when Progressive denied coverage for his claim against Mohr.                    At

the very least, Shugarts should have provided proof of claim in

August 2013, when he learned that Progressive's policy limit was

only $50,000."       Id.    The court of appeals further agreed with

the circuit court that the Shugarts had failed to rebut the

presumption that Allstate was prejudiced by the late notice.

Id., ¶34.

                                       II

    ¶17      In this case we address a summary judgment dismissing

the Shugarts' claim against Allstate.                We review a grant of

summary judgment independently, applying the same methodology as

the circuit court.         Novell v. Migliaccio, 2008 WI 44, ¶23, 309
Wis. 2d 132, 749 Wis. 2d 544.           Summary judgment is appropriate
where there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law.                  Id.

    ¶18      We   interpret   first    the    parties'     written      insurance

contract.     Interpretation of an insurance contract presents a

question of law.         Am. Family Mut. Ins. Co. v. Am. Girl, Inc.,

2004 WI 2, ¶23, 268 Wis. 2d 16, 673 N.W.2d 65.               Our review also

requires us to interpret a statute.              Statutory interpretation

likewise presents a question of law.           Moustakis v. State of Wis.
Dep't   of    Justice,     2016 WI 42,    ¶16,   368 Wis. 2d 677,         880
                                        7
                                                                                No.    2016AP983



N.W.2d 142     (citation            omitted).         We   review     questions         of    law

independently of the decisions rendered by the circuit court and

court of appeals.            Id.

                                               III

      ¶19     Allstate         identifies        two       potential       sources       of     a

requirement that the Shugarts provide it with notification of a

UIM   claim    as    soon      as     possible       following      an     accident:          the

language of the insurance policy and Wis. Stat. § 631.81(1).                                   We

begin   by    examining         the    notice        requirements         dictated      by    the

language of the Shugarts' insurance policy.                               Subsequently, we

address      the    proof      of    loss     mandated      by    § 631.81(1)          and    its

potential applicability.

                                                A

      ¶20     We    turn      first     to     the     language      of     the       Shugarts'

insurance policy.             When the language of an insurance policy is

unambiguous,        a        court     will      not       rewrite        the     policy       by

interpretation          or     impose       obligations       the     parties         did     not

undertake.         Acuity v. Chartis Specialty Ins. Co., 2015 WI 28,
¶24, 361 Wis. 2d 396, 861 N.W.2d 533.                            A policy's terms are

interpreted as they would be understood from the perspective of

a reasonable person in the position of the insured.                                   Frost ex

rel. Anderson v. Whitbeck, 2002 WI 129, ¶20, 257 Wis. 2d 80, 654
N.W.2d 225.

      ¶21     Allstate         cites     two        provisions       in     the       Shugarts'

insurance policy, arguing they require the Shugarts to submit




                                                8
                                                                             No.     2016AP983



notice of loss as soon as possible5 after the accident.                               First,

Allstate points to a provision in the liability portion of the

policy, entitled "What To Do In Case Of An Auto Accident Or

Claim" (the "notice of accident" provision):

    If a person insured has an auto accident, we must be
    notified of all details as soon as reasonably
    possible.   If a person insured is sued as the result
    of an auto accident, we must be notified immediately.
    ¶22     Although this provision is located in the liability

portion of the policy, Allstate contends that it applies with

equal   force     to   UIM    claims.           Allstate     concedes     that       the    UIM

portion    of    the   policy       does       not     specifically     state        that    an

insured must provide notice of an accident.                           Nevertheless, it

argues that nothing in the notice provision contained in the

liability       portion    of      the    policy       indicates     that      the    notice

provision does not apply in the UIM context.

    ¶23     We     disagree.             The     Shugarts'     insurance       policy        is

separated       into   seven       "parts."          At    issue   here      are     Part    I,

entitled     "Automobile           Liability         Insurance,"       and     Part        VII,

entitled     "Underinsured          Motorists          Insurance."         A    reasonable

insured    reading      the     policy         would      likely   conclude        that     the

provisions       located      in    the        liability     section      apply      in     the




    5
       We observe that the notice of accident provision uses the
phrase "as soon as reasonably possible" to describe the timing
of the notice it requires, while the notice of claim provision
uses the phrase "as soon as possible."    This variance does not
affect our analysis.


                                                9
                                                          No.   2016AP983



liability section only.6     See Martinson v. Am. Family Mut. Ins.

Co., 63 Wis. 2d 14, 20, 216 N.W.2d 34 (1974) ("The notice of

accident, occurrence or loss provision of the general policy

provisions is distinct and different from the proof of claims

requirements   of   the   uninsured    motorist   endorsement   and    the

distinction is well established.").7       We therefore conclude that

the "notice of accident" provision in the liability section of

the Shugarts' policy does not apply to UIM claims.

    ¶24   Allstate next directs our attention to the UIM portion

of the policy, which contains a provision entitled "Proof of

Claim; Medical Reports" (the "proof of claim" provision).             This

provision sets forth that a person making a UIM claim must give

Allstate written proof of claim "as soon as possible":

    As soon as possible, you or any other person making
    claim must give us written proof of claim.   It must
    include all details we may need to determine the
    amounts payable.     We may also require any person
    making claim to submit to examination under oath and
    sign the transcript.


    6
       Even if this were not the case, at the very least the
"notice of accident" provision in the liability section of the
policy is ambiguous as to its application to UIM claims.
Accordingly, the provision must be construed against the insurer
who drafted it. See Acuity v. Chartis Specialty Ins. Co., 2015
WI 28, ¶24, 361 Wis. 2d 396, 861 N.W.2d 533.
    7
       This difference still holds even though we distinguish
this case from Martinson v. Am. Family Mut. Ins. Co., 63 Wis. 2d
14, 216 N.W.2d 34 (1974).       See infra, ¶¶31-32.     Although
Martinson is an uninsured motorist (UM) case and this is a UIM
case, the difference between proof of loss and proof of claim is
as true for UIM claims as it is for the UM claim at issue in
Martinson.


                                  10
                                                                  No.    2016AP983


      The insured person may be required to take medical
      examinations by physicians we choose, as often as we
      reasonably require. We must be given authorization to
      obtain medical reports and copies of records.
      ¶25   At the outset, two characteristics of this provision

are notable.      First, the proof of claim provision is located in

the UIM section of the policy.        As discussed above, a reasonable

insured would ascribe importance to this location in the policy,

making it the operative notice provision for UIM claims.                      See

supra, ¶23.      Second, the provision requires a claimant to submit

proof of "claim," not proof of "accident" or proof of "loss."

Neither the word "accident" nor the word "loss" appears in the

provision.

      ¶26   Pursuant to the proof of claim provision, a person

making a UIM claim is required to submit "proof of claim" "as

soon as possible."        The question we must answer is when the

Shugarts had a UIM claim of which they could give notice.                      In

other   words,    we   must   determine   what    is   the   operative     event

triggering the proof of claim provision.

      ¶27   To answer this question, we look elsewhere in the UIM

section     of   the   policy.     Namely,       the   policy     contains     an

exhaustion provision, that states:

      We are not obligated to make any payment for bodily
      injury under this coverage which arises out of the use
      of an underinsured motor vehicle until after the
      limits of liability for all liability protection in
      effect and applicable at the time of the accident have
      been exhausted by payment of judgments or settlements.
      ¶28   An exhaustion clause "requires the insured to exhaust
the   tortfeasor's     liability   limits   by    payment    of   full    policy


                                     11
                                                                                         No.    2016AP983



limits       in    order       to     trigger        the        duty    to     pay    UIM    benefits."

Danbeck      v.        Am.    Family       Mut.      Ins.       Co.,     2001 WI 91,     ¶25,   245
Wis. 2d 186, 629 N.W.2d 150.                         Pursuant to an exhaustion clause,

"UIM    benefits             are    owed    only         when    the     tortfeasor's          liability

insurance          is    insufficient               to        cover    the     UIM     policyholder's

damages."          Id., ¶22.              "Such language [in a policy] provides a

clear indication of when the policy comes into play and when a

presentable claim exists for the insured."                                     Yocherer v. Farmers

Ins.     Exch.,          2002 WI 41,       ¶20        n.3,     252 Wis. 2d 114,         643
N.W.2d 457.

       ¶29        In     other        words,        tortfeasor           drivers        are     not    by

definition             "underinsured"               until        their       policy         limits    are

exhausted.             Danbeck, 245 Wis. 2d 186, ¶22; see also Arnold P.

Anderson, Wisconsin Insurance Law § 4.93 (7th ed. 2015) ("UIM

policies require that the insured recover or exhaust all money

available         from        the    tortfeasor's              liability        policy      before    the

insured looks to the UIM policy for payment.").                                        Giving effect

to     the    exhaustion             clause,         we        therefore       conclude        that   the
operative          event           triggering        the        notice       requirement        in    the

Shugarts'          UIM        policy       is       the        tender     of     the     tortfeasor's

underlying policy limit.

       ¶30        The language and application of the exhaustion clause

highlight the excess nature of UIM coverage.                                         UIM coverage is

first party coverage that may afford additional compensation for

injured persons whenever a tortfeasor is inadequately insured.

See Danner v. Auto-Owners Ins., 2001 WI 90, ¶51, 245 Wis. 2d 49,
629 N.W.2d 159             (quoting         3    Alan        I.     Widiss,        Uninsured      and
                                                         12
                                                                              No.        2016AP983



Underinsured Motorist Insurance § 31.4, at 5 (Revised 2d ed.

2001)).      As explained above, UIM coverage is not triggered until

the    tortfeasor's         underlying    liability         limits      are    met.          This

characteristic            differentiates       UIM        coverage      from        uninsured

motorist (UM) coverage, which is first party coverage that is

also    "first    dollar"         coverage    because       the    tortfeasor            has    no

insurance.

       ¶31    Accordingly,         the    court       of     appeals'         reliance          on

Martinson, 63 Wis. 2d 14, a case involving UM insurance, not UIM

insurance,      is    misplaced.         In    Martinson,         the   court       addressed

whether an insured had provided timely proof of a UM claim as

required by the applicable policy provision.                         See id. at 19-20.

The    Martinson          court   concluded        that    "[t]he       proof       of     claim

condition      require[d]         the    filing      of    the     claim      as     soon       as

practicable after the incident giving rise to the claim."                                      Id.

at 21.       It further determined that the proof of claim condition

"does not mean the claim should be filed as soon as practicable

after the liability of the insurer has been established."                                 Id.
       ¶32    Martinson's holding makes sense in the context of a

"first    dollar"         UM   claim.      However,        UIM    coverage          is    excess

coverage.       It is not triggered by the incident itself, but by

the    tender        of     the    tortfeasor's       underlying         policy           limit.

Martinson,      therefore, is distinguishable because it addresses

UM, but not UIM coverage.

       ¶33    Here, application of the exhaustion clause indicates

that the Shugarts' UIM coverage was not triggered until the
$50,000 policy limit of Mohr's Progressive policy was exhausted.
                                              13
                                                                       No.    2016AP983



This did not occur until October 13, 2014, when Progressive

offered its policy limit to settle the case.                    Before that date,

the Shugarts had no UIM "claim" of which they could give notice.

       ¶34   Indeed, prior to the offer                of the policy limit on

October 13, 2014, Progressive offered the Shugarts a $10,000

settlement.      Had the Shugarts accepted this initial offer, after

providing notice of the tentative settlement to Allstate, there

would have been no UIM coverage.                 The amount received by the

Shugarts would have been $40,000 less than Progressive's policy

limit.       As such, Mohr by definition would not have been an

"underinsured" motorist.

       ¶35   After receiving Progressive's offer to settle for the

full policy limit, the Shugarts did not unduly delay notifying

Allstate of the offer.          On October 28, 2014, fifteen days after

receiving the offer from Progressive, the Shugarts sent Allstate

a notice of retainer.           Correspondence between the Shugarts and

Allstate ensued, and the Shugarts ultimately sent a Vogt notice

on    February   9,   2015,     advising      Allstate     of    its    ability       to
substitute payment and thereby protect its subrogation rights.

See supra, ¶12 n.4.       This timeline is sufficient to satisfy the

policy's requirement that notice of claim be provided "as soon

as possible."

       ¶36   Allstate   contends     that        the    Shugarts       should        have

provided     notice   shortly    after     the   accident,       or    at    the     very

latest in August of 2013 after receiving the declarations page

of the Progressive policy showing the policy limit of $50,000.
But    the   policy   requires     notice      of   "claim,"      not       notice    of
                                         14
                                                                        No.    2016AP983



"possible claim."           Accepting Allstate's argument would lead to

the absurd result that an accident victim would be required to

file   a     notice    of   a   UIM   claim    after   every    auto    accident     to

prevent forfeiting such a claim if the tortfeasor's underlying

liability limits do not cover the full loss.

       ¶37    We   thus      conclude    that,       pursuant     to     the    policy

language, the operative event triggering the notice requirement

in the Shugarts' UIM policy is the tender of the tortfeasor's

underlying policy limit.              Because the Shugarts sent Allstate a

notice of retainer fifteen days after the Progressive's offer to

settle for the policy limit and sent the Vogt notice within four

months of that operative event, their notice to Allstate was

timely.

                                          B

       ¶38    Allstate      contends    next    that   Wis.     Stat.    § 631.81(1)

applies here.         Section § 631.81(1) addresses proof of loss:

       Provided notice or proof of loss is furnished as soon
       as reasonably possible and within one year after the
       time it was required by the policy, failure to furnish
       such notice or proof within the time required by the
       policy does not invalidate or reduce a claim unless
       the   insurer  is   prejudiced  thereby   and it   was
       reasonably possible to meet the time limit.
       ¶39    Allstate      asserts    that    the   Shugarts    did    not    provide

proof of loss as soon as reasonably possible, and not within one

year after the accident.              According to Allstate, the notice is

untimely pursuant to Wis. Stat. § 631.81(1).                    We disagree.         As

analyzed above, the policy does not require "proof of loss" for
UIM claims.


                                          15
                                                                   No.       2016AP983



     ¶40    By     indicating   that   "notice      or   proof    of     loss"      is

required "within one year after the time it was required by the

policy,"    Wis.    Stat.   § 631.81(1)     presupposes     that       the    policy

requires "notice or proof of loss" in the first instance.                            In

other words, the text of § 631.81(1) directs the reader back to

the policy.       As analyzed above, we conclude that the UIM section

of the policy requires proof of "claim," not proof of "loss."

See supra, ¶25.

     ¶41    For     this    reason,    we   determine      that     Wis.          Stat.

§ 631.81(1) does not apply to the UIM policy at issue.                   Allstate

contends that § 631.01(1) requires a contrary result.8                   It argues

that § 631.01(1) does not limit the application of § 631.81 to

liability    insurance,      and   therefore   it    should      apply       to    UIM

     8
         Wisconsin Stat. § 631.01(1) states:

     (1) General.   This chapter and ch. 632 apply to all
     insurance policies and group certificates delivered or
     issued for delivery in this state, on property
     ordinarily located in this state, on persons residing
     in this state when the policy or group certificate is
     issued, or on business operations in this state,
     except:

            (a) As provided in ss. 600.01 and 618.42;

            (b) On business operations in this state if the
            contract is negotiated outside this state and if
            the operations in this state are incidental or
            subordinate to operations outside this state,
            unless the contract is for a policy of insurance
            to   cover   a   warranty,  as  defined   in  s.
            100.205(1)(g), in which case the provisions set
            forth in sub. (4m) apply; and

            (c) As otherwise provided in the statutes.


                                       16
                                                                                   No.    2016AP983



insurance      as    well.         We      are    not      persuaded.          The       text    of

§ 631.81(1)        clearly      indicates        that      it    applies      to     only   those

policy      provisions      that      by    their      own      terms   require          proof   or

notice of loss.          See § 631.81(1) ("Provided notice or proof of

loss is furnished as soon as reasonably possible and within one

year   after       the   time    it     was      required       by    the    policy . . . ")

(emphasis added).

       ¶42    Because we determine that, pursuant to the language of

the policy, the Shugarts provided timely notice of their UIM

claim to Allstate, we need not address whether Allstate was

prejudiced by an untimely notice.                       See Ranes v. Am. Family Mut.

Ins. Co., 219 Wis. 2d 49, ¶3, 580 N.W.2d 197 (1998) (holding

that an insured's failure to give notice of settlement does not

bar UIM coverage unless the insurer was prejudiced by the lack

of notice); see also Wis. Stat. § 631.81(1).

       ¶43    In     sum,    we       conclude          that      the       operative       event

triggering the notice requirement in the Shugarts' UIM policy is

the tender of the            tortfeasor's             underlying policy limit.                   We
further conclude that Wis. Stat. § 631.81(1) does not apply to

the UIM policy provision at issue.                         Consequently, we determine

that the Shugarts provided Allstate with timely proof of their

UIM claim as the policy language dictates.

       ¶44    Accordingly, we reverse the decision of the court of

appeals and remand the cause to the circuit court for further

proceedings.

       By    the    Court.—The        decision        of   the       court    of     appeals     is
reversed, and the cause remanded to the circuit court.
                                                 17
     No.   2016AP983




18
    No.   2016AP983




1